Case 8:19-cv-00423-WFJ-SPF Document 6 Filed 02/20/19 Page 1 of 6 PageID 445




                                                             KatieMeyer


  Feb 20, 2019
Case 8:19-cv-00423-WFJ-SPF Document 6 Filed 02/20/19 Page 2 of 6 PageID 446




                                                            KatieMeyer


  Feb 20, 2019
Case 8:19-cv-00423-WFJ-SPF Document 6 Filed 02/20/19 Page 3 of 6 PageID 447




                                                             KatieMeyer


  Feb 20, 2019
Case 8:19-cv-00423-WFJ-SPF Document 6 Filed 02/20/19 Page 4 of 6 PageID 448




                                                              KatieMeyer


  Feb 20, 2019
Case 8:19-cv-00423-WFJ-SPF Document 6 Filed 02/20/19 Page 5 of 6 PageID 449




                                                             KatieMeyer


   Feb 20, 2019
Case 8:19-cv-00423-WFJ-SPF Document 6 Filed 02/20/19 Page 6 of 6 PageID 450




                                                             KatieMeyer
     Feb 20, 2019
